Baylies, J.
The law respecting principal, and Agent is applicable to this case. “ In general where a man is “ known to act merely as an agent, where the principal is known, and there is no express engagement by the agent, nor circumstances from which it may be inferred that the credit is given to him, the rule is, that the agent, though the person immediately making the contract, is not subject to personal responsibility. It is laid down by very old authority, that if a servant by express words do not bind himself, if the thing come to the use of his master, he is not liable at all. No rule of law, it has been said, is better ascertained, or stands upon a stronger foundation than this, that where an agent names his principal, the principal is responsible, and not the agent. Paley on Agency 289. A lawyer by endorsing his name as an attorney on the back of a writ, which he delivers to an offi-offieer to serve, does not thereby make himself liable to such officer for his fees : By the endorsement he makes it known to the officer, and to all other persons concerned, that he acts as agent, or attorney of the plaintiff, who is principal, and liable for fees. From the endorsement on the writ, the law does not imply a promise on the part of the lawyer, that he will pay the officer his fees for service. This point was decided by this Court in Washington County, March Term, 1826, in the case of Hutchinson & Cushman vs. Frederick Richardson in Error. And that decision must be the rule to govern us in this case, notwithstanding the New York cases, which are referred to by plaintiffs counsel in 5 J. R. 252; and 9 J. R. 114. It is true, that in some cases the law may imply a promise on the part of a lawyer to pay fees for the services of client’s writs; as whore the officer had been in the constant practice of charging his fees for such services to the lawyer, who from time to time, had settled such charges without questioning their legality: — from such practice the law may imply a promise to pay for subsequent services. But in the case at bar, there is no evidence, that such practice existed between the parties before the plaintiff made his charges on book against the defendant. And as there is nothing in the case from which the law can infer a promise on the part of the defendant to pay the plaintiff his fees *103charged on book against the defendant; and as there was no express promise to that effect, the judgement of the County Court for the plaintiff is reversed; and judgement' is rendered by this Court, that the defendant recover his costs.
Hubbell &f Stowsll, for plaintiff.
Hunt & Beardsley, for defendant.